On May 10, 2007, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, with a consecutive three (3) years suspended, with placement in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment, for the offense of Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony; Count II: A one hundred dollar ($100.00) fine, for the offense of Driving Without a Valid Driver’s License, a misdemeanor; and Count III: A three hundred fifty dollar ($350.00) fine, for the offense of Operating a Motor Vehicle Without Proof of Liability Protections in Effect, a misdemeanor. Said sentences shall run concurrently.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Eric Olson appeared as counsel in the matter. The state was represented by Mark Murphy. Mr. Olson *131explained to the Sentence Review Division that he had recently been asked to represent the defendant from prior counsel, he hadn’t received the file, nor had he had time to speak with the defendant. Mr. Olson asked the Sentence Review Division if the application for review of sentence could be continued in order to have time to speak with the defendant and prepare for the hearing.
Done in open Court this 1st day of November, 2007.
DATED this 7th day of November, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next set of hearings in February 2008.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.